| Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 1 of 50

Tor THe UMTED otartus Dis Wick Cawkr
FoR THE. bus TRicT OF Miky Li Ab

%

 

 

ie & Rake Re
\enend

 

 

 

|p. o, B. 14/63 [65 + _— i
D0. t, Hy ay 622 f mans?
. - AT GREENS at
Dp. Rox S49 _ wo,

 

“YE séuP MARYLAND 20777

 

 

PETIT OW ER peo __
y -Giul CASE Mb:

 

 

 

 

 

 

 

 

 

r MARYLAuD ATI ORNEY Ceveedl,
AND a

WAgbEN  AcloAP ET. At. £

 

RES PowDenZs, He

 

5 ee en pe a

— PET Tien FoR WRIT OF ibis [oh
PurSuAnitT FO DLE Ag USL as

Cames MOW THE PEFITIOUER, Bric
GG. Rawks Cn. Pie gee ail here bys. eID OS his

 

Ho arable: lsuct Le hea bheas bocpus relz of
tof Chtes

Pur staat fo Ttle WS. af tbc. ” Hy
Cache $25 RESPECTFULLY Sy B MITT

 

re gus 7 ZO AP,

 
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 2 of 50

 

 

Do. B. Lepasfes
Do, “a £27

MCL-3__
Po.Rox 5¥ 4

D255 UP, MARWAWD 20797

PET Tiowek prot

 

 

 

 

 

 

VAR Y/ Awd ATToRw EY Cea, ‘
| AnD

 

WARDEW ACluFe ET AL. i
RES PowDENE, ¥

 

% a f+ yi yg — :

 

PET Dion Fok WRiTl of HABEAS:
(akpus PukSvAnT Jo LITLE AP US.09I154

 

 

 

 

COMES Now WE PET Tio nek, Evie
Cr Rawks Sn yovie? pra se, hereby Eles
his. Pet, hioal Lor a tA) if of! 4 bas Corpucs .

 

pursuaat L, THe ae  $, 0. § 2254 ablepig

Eo eth PEP Sixt awd Foor teewth tea d-
meat alotiows. be the btn: ted Shfec faa
Fitter mare ; fe dtinwer alleges bye be Leavis

 

 
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20° Page 3 of 50

 

apate Law walatens ia support of his peltas
fos cel, ef abfes as follaws

 

 

__ STa Te MENT oF FAcTs
Oy March 242, 20l¥ the fettiower trol

fepananid comcludeel csr Apel 14 201 $. fe thi Zwef

 

 

ues tried and touvizted 1 Mune Mesalel Caicutl

 
 

Vk he Pebbiiver an 3
‘gn Ape! yth 20L¥ Pr) aus brondel Ciel

Pett |

 

 

fhe. Willan Di aad Me, bes Nace olf | |

fre the :
Ludpe He. tauorable Ph: lip 1 Carcom,

Oy Aprt Al, AdIY @ Linele appeal was .

 

 

fied thick aden Hi Lettiwer

 

Ele aw Appl cate boy tor ho sive a Sen tewtce aad
April 3a", ‘bo ath 5 dew: ‘ede

On. awe 28. Aoi¥ the hk Lover Lied
A. Mo di. Ebi ba Soates nthe ‘th LE.S, leaned

Su & 4 Aol d, Da Botabec P Aols” be BH hicen
Crd R- SOS dru. awl

lecbee | treatment. Lp Ah ASOLS ta 7h Hag £

 

 

 

 

 

Pre ye. utbice Ops Owtober [2,20)

 

 

he Cust 4 af Sp ec .

bodt wers Conic hon No ; Op.
Bled ~ that Cnewt oad Swale 70% oll. Bur
| 4

 
Case 1:20-cv-02445-RDB Document 1 Filed 08/25/20 Page 4 of 50

 

Fe brary i of), Pet tower Lhe A. RHE
fre hist - Troe ic Aten ke lief. By bord 2, 2012

the Pet tanec Eled ae aT

Rebibiw Podtiner Fbed acl: Ee ae
oe “te vovsl 2 Jol)»

 

 

 

 
 
  

 

 

Bt brewer & atiarwt
CL a patna

Le a with dpa ot the Det
Press vec tas Btton agacasl ths. Bb taners windese—

the Atpunrer fas ain, a heb ashe —

 

 

Or obits repard th

 

 

e Peb:tianere oflarwey (Me. Neca §
He asch werper) request Ry Oo tas are
aol? able atarney, tn ld He Pb bawer 5 iatheathige —_—
Os ays) ft,

On Se pteorber LZ, 20617 be pian

Ch. a ee Le Pas Tow viction Refef.

Oa Kaw wary Li 2013 He Rttiser fled ay
finech mont. ihe Lite ELA L Bppes. Jia QA)
Seung 12% nla hy electrane ofr, The Rtbisee

 

 

 
 

 

/
fy, COO art / the da vot. x's
Cow wick on Becurine tad Cour fe ;

 

 

 

 

 

unished to A his pebifiacs and all-amendmenite ~

Le. that pet tian he heard oluiesates Ais bst-

 

 

Consinetans Hetty» De Pet; doter Weurel tis busseq)
Or apsed oaths oun ar heh his his ablarney.

 

 

Le vot Luc Lrde. Jo. petitisers oF se it wa of
| Ye amenwaareats » I whee; gticl col fy tor wt

 

 

 

1
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 5 of 50

 

“L LIL.

otper Fina LD se bowie

 

 

polit L50:S dlem'ed aol Ve The be Attics

 

 

 

 

 

 

 

 

 

 

 

if The. dercl Ca art a, Pa) way a chk

lai ‘tess 4 pear! wn autpare 20d fad tntcelef

: hearsay dabto fhe. recacds

 

ra * he fei! Te fojal coe acred Le Orr! ad hinit-iatp Bee ems s

 

 

 

 

) he Lal Gift al La ee,
“he

Y Bo Ppeal tins uit ss asi Vall sisfasl ferwe

      

 

 

Prditessee. “Abbcwey' argued ghat hey RH

Lag araueahle Which, ‘ec act tented as a

{dai Jef of Dott ovece right ts passe LESUES wy

 

 

és past. Lowichiape'ttien, tat be feels be

6 CASE

 

B S$ fe (nw ic. Er)

 

A) le LA Camrbit Lis al was. SeSS asl Lis ahZ

 

gard. dal 3/2 g11F.

 
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 6 of 50

B) The Pact: Donita Hari.
Was Lovabh, Chas Klaand

 

 

Ca) et ET

 

 

 

htt rive aff, legal ofoteuse as to ahegatins

ef errare fost Coninctonaforney fuikd te

 

assist Let-toner tars th kegaf. Aobtee gas tr
alle atibns ferrets Bret attovattcy (Mer Mbise—

 
   

 

 

CHS & by i, Budge after Pye. batt awe

 

bled a ic icgtes ya hey

De. DAS ral ee £; hd a. wnetide paca wh i
neuf attacdey, (Mr. A ena Lb aal Leshraatposs)
ut =f vice le ntstedl, |

 

Be 2 ZL L cial: er wished be his puttin an)

 

all amend me

     

 

. . ; . e '
budthuee A) Cres oliscussed GL. speed ———

 

 

Ads On OF" through hits otfarwk wey Z wot
intcdde fre pel. Lian) Ol Gaby at ne amend:

 

 

{!

 

 

   

Wnealt 5. phe! it cack Haat

 

MT ha, re. Go de oT dgcript aHvol
edt oe alrcwmontts The. ftcbiner asf
M spnrietiag Lets) LIAS denied sal &/aghy

The Potiticaer flce. ed 4 copy of ‘Be

. Le ofe Cs Sioa) Yak, é he, Wh ich ‘} £§ sta cap-tel_

 

yoarked ous Be. eacwrelape Ay the. Meir
&

 
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 7 of 50

 

 

 

 
 
 

Cd
L fa: lecd to paperdpa “abact dh Conta eveaih

at. ticbarf-a.

 

 

 

 

 

 

 

Loa by al Cahpa

 

    

 

Gad Yo ese re

yield
specihie ab,

Las sad ruling, where. ch lig a tn ik es

  

 

tt

 

That Wal cas peapediial ia ho nze | cis,

bSaS € [foal aus 2

 
 
   

 

ST for
fal. This. raw bel Aaue alos ect the ALi 7Onief

te

witwes esS te ctinraans oo

 

thew the latoinme —nforwed te ah

ot LY, is matters

 
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 8 of 50

 

a. Wecazy ba: Ld) £. Aas be ple per
matcLs fat
0 old LE anc out bated ottenl&e 4 A al win Ss

 

used during Leste hes tall lente Be $§

 

 

lana! Move

—_— 1 Hirniey to tbpect to =ality spct-ect- th on ———___—

le. fa: l | te AS5U¢ re by ad, pecting, rani

ole Leite uf, pertormn

L be fury Were Oeil tal QS fe eraal lonusg lifes

 

 

ince budng 4

a fhe. tal custeuchate ts ted. 4s Lhe the
TEI ETL Re wens Prd basal a.
(inetLetive. tovuse/), louse | state J eh

Co. ak he tend nae Eare- ne tesnl -—$§—§ for Q wew Lrial

Qa pnasidasighler sitsbructins ate _aever diol.

fo Bald Le abyad do prnsncclins lagu —

 

 

Comm; -t. pave taisupyrscted sty fa mtalts bsg
pre Sec He tnel tel fpccited State *

g fatled fo jasstes tiga Le Laci du

 

ae

vA teu ‘le Lo fre seat: 44 jaterrogahry

guestiass aad wep 1 £ tA. cattest
‘We. Trenn Z
Bathe Lt, Nir. [raiser acs ren :
0. Fa: Ld fo abo outn SL fo_help plepare.
L£- fett#; MiDIO CS LASS»

 
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 9 of 50

L.

L Failed Se a] ect ta tote im
Mad eb beddiuer Or oe a i
Mat wc, ancl Kights. Aas pea ef. oy cet he

tn the Halide
Te ‘Mlegal_« gus dene |
: abeno Cs Poh ticaser is oad , fale

| 13, Fe led to racée very Lrucia| teu té dares x
CIDE S = eli ag genet” —
, _ re lot. wg DIVA euclesice atlered at teint,
- | the Fae atk tHe DNA _eutifonte

_ LY. Bachoce Lp [Aise rer0 heuca.altsg oF. the
enclewte that. Surrava el Lhe “lab et peck
fy S20. i? fhe. te haet- za) Gees Jaa) tia snare :
or Jess Lely Lo pewrred, QW erndence).
{[5. Trial eonsasel £2: ‘led te Suppress or

obs ect fn Mega: Or obter unce, hat ad izs cbs
euside aice . Specially, eurence, Aaat ap ppareaitly

LUGS ent hy Aa ae
Hak mins nat patualeed jas the. trial, The. |

pease mas wate. bed gf He. evfence Pups,
‘Mfer natch ing he Sticemred Lem. hack GUC Rr

tp Le edeted Case Sh bwf of wot he de.tuss.ecf

i At” wiewed outsicle of Cael Poon

 

   

 

 

 

 

 

 

 

 

 
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 10 of 50

 

 

 

BIL De brssecithirs tees it exrar Lop ugeuchariy

 

 

for She stete lat #55, Te mains lal basi

— LB pe tiene te

 

 

Prepare adoteuse dus fo Bosecct “Lena atinks
aw 4

tthe fhe pyet he beh wie fats, a
_ BiB, De bn cecum taJo$ yal Clyoer for Fegves We.

that the lah Ga outsiote of waren L 7
protacel aud site a repat they swarmale

 

 

‘ds ales ft write ‘ hich las usedl tor £8 tedasaly

 

 

Lvl, Ths fad lt.G Ct ole nil of Dottinvers—

due presess ow ghis.
! RB Y, the Prose tuto) + enrhored a ples ttl

SA o. Bk tb wees Lo-~ dheberrchewt pn exchenge
for hi's testy: aang, abbr Knoualéep Yat he

 

Lied ehcring nee Lhe 62s Sioa) adh fhe tt. :

 

“ Court E prac -
Cif, G owte wee Ewha atl he

 

during te Canthenca ap {wv cowl bAet

 

 

he ste G4ssLalp Ye Db Line A edten

Pasaths

 

ome otter te Atibover "iias aletady

 

Ch é a Cowet erred by Allows ia a fom puter
generate al call vec ordé.. the fs ce curs aw Used

Me Baas phaate re cers to plefer mm tae whens

 

10
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 11 of 50

 

arr edo Ha tcncis af Hara lnspad ———§$

 

 

aArime

 

= fh

be faster Aion Te Ly the nthe cng

fhe plasace. Api Ss
3-4. eescrit: gered by- Bllauinag2 eta, A
ot Me. Calhoiras utho “atobe arent ut ef e talCasl -

 
 

 

Si ‘Pew ww & fhe Sree Prior ALC oral: He grat.
et what oocurred.._ te tated bree dtverernt

 

Al torsaits to bre frosecubieas, Mr. Tassel Gate

 

Det: Rebtel Kveu stote] he J heel. —

pio

 
 
 

rv) “2 wat

 

 

Gund of the pucy Kies bbe peat le meal wha
Se af the Etate package ot the peaille magi —

 

 

usho aMegedly receiver te Dvds calles

evi dence. oft She fettinens tase, fe ASSum2

Bat ato pute Kieu be tare ge ate mone 8.

 

 

 

deel nk the Renate aoe ponent ——

right,

 

Rea cans) Lye tthe Carew: +t 0. texted.
jal Dens peg Pattnwers Appl icatisn’ Ey

Pos MZ onwictin Relie £ Be

[A DLbcsee Lied ane appeal pucbnig

to fhe. Ef fo vwtogs vse of Baas Le Corre

 

otdatqc ance) coutus.’ “4 ft testearebsdad
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 12 of 50

 

Oa) pease ab L | hubt he appeals Lour) has

the ‘ Zia) ’ “

and rarely A SOQ. LE the appeals cantly

 

chs Oe! tf 2x’ © of Bern y's 4b “f .
Aows—mat tansh Vale —fiaalbe is task -

 

 

td patina |

ig “Le Lb Lue iied-a fas ZZ lout at

tO Llada. sane oll ce. el ‘4. “o

 

 

the Cea Foal 5 4/9. § te She - Le titicaer-s aktmmey
Not ‘oby ati -

Ov; rect

 

    

Arle cna! WS, ag py otra boas

I+ bated aa ted the ZL He dt

; ppeals re mou

COQn. te Potterno Tay Last nus bine pal

{7 79 atter the borne fee cr fa Hern!
| Cnetectsiads “ree
hat 4

 

“ .

Ruf La va. Bb 244 id L5e, LL ook).

 

Lu Ha case te court ol apprals beled

 

Lat trial court S musk L215. ve T hbhe
Or fhe. reasomalfe oh. Lt S L wdianc! « te
rook pw Aa manvwer Lhat closely adheres

F st S\N

 

 

‘hin MPT 1-t., dion adele BLA] eiidns
{ . 7) eubstavce. bls ast be tolerate cf.

 

LJ at 372,

 
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 13 of 50

 

Lf the ET Finns bial He Cowrt
aleviated Seen thre patter a) justeocti foals ans.

 

lg@qve aa outdated verciany astivctiay Fhe.

 

De te

/
an as Fallouss- A reasada bl fob h as G

 
   

"oll. chine! it Or ae capricious hb
Pook beyowd &. reqsoslable en |

Such ‘pract that BWIe LON VIM? ofcitd. ot fre

truth, of. She. Lcts L2 SAat bya woulel be

 

wis husiness So Pertaval ottlairs. TE aud

@re . goths Le/ La fe dete sda nt S Op ete Yt

turbine fa act Lpand. such hole E wihhadl

we eer vatyow) tn) w important] mabher: aa) boul

 

“ erst oval He defenidasd patel be tow :
Ga. Ly 7-5 Capp. 13) Lemphasis adele )
CA pellant Bis EP. 33236)

Shat exte at Lhew Ted cawab/e di be. Apo

 

(Uw repack d B printcia Eva bs Baws We

 

Sede’ Na. RAY September Term Joly) Py.

 

 

 

30. tere al hnigh apo i auf challeupe's

the taste epidal s Ont appeal, de temwse
Coumse/ bit pat ob, od he law tn tHe
Corte neacapable claubt mtr ction < Pacunal

Ut Maylene Rue 4-325 (e) In To far Ty

Pacey aS Sinn 45 POfrrot the gains ‘[o 1
GQ dnt fsetrresPoan unless Ab 0. pathy. 6/

 

12
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 14 of 50

 

 

 

Ceara proaplly ab ee Ha tone ida
distiactly fhe mathe ta

 

 

: an fre. pasty oly cds gal its grassadh

of. Ae abyectita. cae * Aw appe [lite Coutt _

=, BoE Mer - however F:

   

ea ce me rene oe

 

 

7a any. Qua) error ss) Ae “hu tine,

racic Lo the wis hts of the olete sieby ute, —

 

 

 

nite a Litlce ta oh ote
ms Derws Hhee é. Lbiad aes Pad. Lwin

 

hearing the trial detease aburitey las ashe)

 

 

 

a te ste ad thy Ae ct te P het A the
tt os 7 ’
athrwey) rep lie J Yat L. d. Mn, a

ye ise Pree $eaass MLE ye outdh Fed. Ae fhe

        

 

 

 

NB Abiiers atheatey ite part of Ags duky _

 

4p orideivsty ad eS ec, robs a al - repre cenayll

 

Bbtbéwers C4EE or eer/ clemenwk

IN
ak: Spe CaeS2-4 Lis atourdd bee re Qa Me wold

 

 

 

the ha tibsrace the appactunity a bee
[proce ss. under Lhe se hcl brur-feoth

Lon ened vent af Yoo Undted Lites Con -

 

 

 

nt

obtutiom .

SL cP My lad Dad end —
ko af A. 395, 2 i”, _
Cy A. dd. (3 )4: 1992 Md. Mo. fo, 9. placa ber

 

 

 

| Ferm LIPS. The. tuk ese ediite. appellate

a \we
Case|1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 15 of 50°

 

tower t held. Hat fe veasaanbhe db “dah
x wen ar defendants trial ules comst-t, Locatalle
je le Fciead and that by structing the pers) Mat
—_— the Lavi “eyandd “had ms meaning, be bail

‘a ac CS Zt prenk UPoad

 

 

 

 

 

 

 

 

 

Soe Mlb hilly GL of
MD. bis of E Mopoaks aL Mle 294 Mel. 262:°
90h A. Jel 2£0,' Zook Md. Ne 6 Soba her
Term 2008, The. gv, Z| 4 hight A fensca/

L LLG CE ML Bx yan —
bo: _ Orin Ma. A:02 was coverssbh errors

Zk DL Bae. bra / be wsedy ; lenhix Be

Merpheucd Alleras Try Lasstruet CALS é £ Be. 2

lang Mt Te
Every dete wdaut 11 ewerr/ Arima
. /

bri wt;
4 | fuaoleaes aad reassaable ctuacdacd ob oak
, Ui formly. pal de Ling Ase ferms for be.

. pec, f by , tuuben fhe Z becu duty Luster trad;
eweures Mat all bbadash sill egually
feceive Qw appropriate che trac Lane ak Ne

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 16 of 50

 

 

~~ presemptia. ae Wore ace. and reasonable. :
dovht Standard of _prect. Lol_at 274-23;

sce alse Wills State, 229 Mol. 320, 235222

U443) Chaldivg. jpHata courts mst J$

 

 

|
|
I
i
|
|
|
|

_ . fhat ¢ delhwed  reasoalable host re Qo

 

. type - . of. booht- Hrat itofeh cage. Ya. wt tir

 

wo . thes. Fate. eiontete act tal atts omy patinatt’
Sg —- Btpigayn ft Ho nga —L: fo. F 2 eoned tlio ches Listes! ———
ae FEE SOA ble—efs- pp

veer Ete Le prope tip tat taba? LA bast

_. ge eof fig

 

 

twa. laa hoabf”
i Su - _ MAIO/ hi 2 ie

ad
1 PPege rvad omL. ch Bb dmie Cade

 

drial court Builed to __

 

Re Suny. Lastrevct Loh alS& pest. Ike uw Ry Eins,

| a ls avd Kee. ee The tourt gave au aut _

 

daft ay seft.of TT a a

APenase wale Ay ht w:! He a Qruact| dove, a —_—

- Lip ynstcad. l dash ar a tia Plie raius doubt.

» Tt Ha case ob Daasied L Lash Jereer

 

  

 

cee loo. Md. A Ln), Aé y/ 5 £ Mae Zé SA Sep oooh _ _

Oot held Hat .f as 2 Ole YAY =)
+ fro. q dA 4 Ah. geal pen (pea ed —

4

 

Face A Abb. Se EA FS L. Q £00 fa EA e L PLie a/€e ee

 

geht 4 Ta. &. Foal Ol at 400 ithe} aSoubt _.
ot wm Ce pric yous —tdbs He eabasiable debt. cee une
eae H craw 3 vey Lin structions asthe laas Ah Gf tn cnn nneete ene ee eee

en 5 Freche) Lalhy. correct apal_aliol ototal her" He.
Ste dies borden. “of. F presk. a

 

 
. of tar Les Lif-hSugg
i Ire A Zr Leck by bane eatin total Low hy

ea sen.. Bard ex perreadce, 4 tlh 20 Sbcclw _

- L BPP LL DS. Subject to teed by 00 tntdicaFise

t
1
— cheat cee eat ee panel

Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 17 of 50

 

4 ersov supase tn be teased win Le sad ve
Ceaser abl €e ... has wheal the facts: De 7 ‘be —

 

of loa pre-e c

 

fowth: 2als

- . a) 4 Che ge oF sd what cppatail a= adap waite
— ve moti sed “hen. Mane of tytee ake
_ 4 BPore tgutht -beyoud_a_reasasta lle dasbt based a

lon! Cuikence._aacl tracts, There has beew
i compleduts. Yhgt the use of £2, stabil, whim ee
Berns of alssht- ums cone

sical awd Cal i COGS

of Piss: aod he. 0 the Ling bias ate constes testy

 

et bene

 

“pel of bate ple aera
la rea so wable do. ct purrs Kivibus

He oe to. prppesty applks these fA ree frems

rr 77

: ic F. eid ONE Ce CALS /f, by F- nlf —__.__..
_. fc ly umdenstseol. Uist ia of Lon iit S srenawsieef,

 

AL 72x

~ a o the. nistuaider staal Le nguscs oe. ba 5
Le Hi ACoYy multat: ve _etfect au be buvrcle nt

 

 

 

—2t pre wots 26 ceviatia tim the fatte tn/ lary _

Steve —_ a

Cas et “7, Z. Dee Gerees Phase slike hdd ean

Ben en af, 4) ont fo. the Uvited Skates Const tutig ee.

cq Ale f Wa Cont. Decl. kights ete LY respedtuly ce ee oe

aR UU AA Tek. Prat the. alt s5e tie le

6 a iy | iL pon vy. pre of bey onel a, peasoaterbledlaude ete

HM: f the. refer thre. phys 7. pestrundis ct ceal the an
CASS 8A

St Tey dark 1S Lhd. af Cam paartal of eee
i?
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 18 of 50

we ee ee el Cee CPT mud reese
_i oa ask to delhex ate tuh/

time

be. Dhol Pace a. fad aL fhe Caaihstoiag a
. ya of Via ‘ruc hinas.. Lt Je faalg thee WAS, a he. 1t ;

1 va refers. the Patitusise to te detewtia ced
Also # pers acy PUG Hee Lhe feb, fawer wt Geass pitaiy

the uSe_.of a Lle arm, PO $Segidal ata Ere Qi, soe ieee
| a. ved Mauslaughlers bret arch Secomal degree nee
immer der. WES the oatly two they had fe choose wee eee ee
From. &. Bat be eusle MLL. alia /, aie te belly suppact ae

ce aee ele the. tuo Charges. ane the contus 19 tree ee ee

 netrvctions bce sot he lo. fet ticwers a1 arney _
me aT taobyect ta the aust alated aact contusion

. pee yes thu: TOMS» Evere# Vo Beard. a
[Seo siseth (3d Csr 2002) CPocasel', fatire to

— 4 2 ee ee

UATE cnet

a haur hee, ence Teasoaable of a Ae ep Pe we eee
| Rey Abn Norris. 2s B45 Ff. she ELL, baa _ a nn
7-5

 

 

 

 

 

Leh“ ei: Aboud) Cowsels Ee hres ds object +
wry postoushoas. was prededisal La Ruth ee ee
Vv. State, tae covert rested. #s Ae ecsgial wal _
. | Oni the Portes c cular wstrecd Las Gtnt fd by. fhe
ree el £ Low gly bul sastead, oai_the Lt Mw Z i
al png t Te. LZ ALS. Ofer, phe fon fhe patho rat SSN __
= isbrecbias. bso see Wis » Shh . c
. Loa. b betwees fhe lovin tinal Barf Loe GL bicg Lectat ;
cee lef. the canattes. ing_iastrumtrans makes ye

Guess hear. ok eahe Ber She CASE die $ piased. ee

_ - beyond, qh peasevabhle clawht awd dd. of LA e ee eee
ye: “y valor stave. hase Hey arriased. ak Heer

EM eI OA 8 ee ee aoe

‘ca

 

 
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 19 of 50

ARGUMENT

 

 

Prevauat tr USC § 2254 2 writ of

 

 

__ abeas corpus ts avaclabh a the bas 1 fat
: COW VIC Lio Oe WS en fLewce vi lated!

 

 

 

Lhe pebclsaater%
fhe. “Poustttrs, laws, or Preatiis of the Unt
Sh tes. LW fhe opm inal Case of. Brows v. Able

 

yy U.S. Yy?, SP, 72 S. CL. 377, $7 he £e/.

 

ULI CGS), Me Su areae bast hel JS Aha a LH Leolerel,-

 

 

consf thibieasl ipl, that fasie besa tssetpetnded
tA, rosgh She. ee fects Amemdmest Lue Process

 

 

 

those aud thevely Made / Aw Be
Sfotes Gre Com)

 

 

 

c

Clara ans tata habeas Colpuspstelyieise-tad $£$
pre i" ouch eh Len §. Ext Cad .. the. had been

Lt us frve Phat tedral! pabeas CeVviCu

LS. geaerally wat puailable ta Correct efrfers

 

 

of ’ etote te
5o2 U5. 64,74 za, Ua 8. Ct 7s MEL. Lf

 

I ‘ ace 149 F.
Ba. 10.22, 103.2 tv ber. 1992). Cerk dleaseds-~

(L5.-~, Uggs. Lf 232, byob, Ed Al 195
C1992), Where She state createa Q Lchecty.

pactece sf fous ewer, tt aC atal Carcect 4p /s Say
Shalt bee Gib Z5 1OL? 22 “merely & ma tfer OF Gtede

procedural: law.7 U2 ks Vv WKlohe ma, YY? LES.

 

 

fava, 346 lon $ Ch 2247 LOL Fol 2d 11itieag.
The failure of 9 state to —obacle hy $s iad Ad

chotutersy Cammauds May sm oliatel 1 Liberty

anlar est po tected by te Fourtocsth hm estdhnegt—

 

a epgingt arbitraty— de privation by a State.”

 

1G
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 20 of 50

 

Fe Heely ve Prske tt 997 Edd lat, 1300

 

(qh Cin! 1990), Mars ones, Rideeal cles process tay $~

 

be vielated where. fe 4 tote tattro dt28 Cu devwee

 

that 36 fa folly Lnrboed s the. pin cesdiig.s 4s fp

 

peader fom Litalementallyatfein larnend

 

vs dle N00 ; G41 Fe Ld P12. 9 Gtr Cap LQ?) .

 

 

 

 

cx generally Do ts Uuted States 492 US
fave oletived the

eee ; WEEPTIS Ce’,

 

Cate forty ot ‘uhackians Pat virleted Vaudatea)

 

 

 

lair Aes. g. "very tate uly, “)

 

Mr
_ r. Rawk Me et bewee, argues thal

 

 

his Zz onttet ALL.

 

Ire fore ace Coraict cas LSA result of mulk-ole
visbtaus of his Ssclt, Amendment aud hucteeath

 

Amesdenead rights. Me. Bauks Co ALE haa ta.S

 

hasec! ePaal ti) tess feshi

 

 

t trial tat hd rat meet be cuit bps
sonable doubl The Petitioner

of praok heyaald a red

 

Mr. “Be Hs ‘canttends Haal he ta s—cleaingl Ars

 

Ord Am cotdnectl hight fo ELL Aire Assistate

 

 

of Codimsel, Sch, # insel, Sse, Aenrenidmeat baht to Crass -

Foca_mive ldnesses, Oud was ale prise. ok Aes

 

i fh Amewobrenit-reht of tle process ot Laud.

The coaluic. Pisa s aud Seat estes sadec
whch the Bthisser 15 imprisoned Ore. vntlauitr|

 

 

—jardyoid because of milbiphwadlatiins of the

feta ight te abue press of lant, geatealat $$
_ rtect ida of Le. La Ad, guateaile ef

“equal poe

by EBA and fevrbeeath An esd meat. cad. violateuls

 

 

 

LL te - ceht_ to the... & Lieettne assists ace. O f _ —

20
Cc

ase 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 21 of 50

 

 

Lanasel pak Iy He BD Nn haz
tina # ‘ lar thes bf n

———
. cS e
canst brwal violhfiras which cast sizeditiasdclaube

Out. fhe. fairwe ss ot fe Pett inser pty fia weed

 

7
Mare Leaf pitied nle pein Be

fhe veed:c)

 

att absent phe pelow [sted errors, fhe fact baile

Lwsould fr pt had_a_peateualle dadit caspect pip >7 —$§
quilt Thal Co used Willan Dauwis,£lizebh Eilew,

 

Northen aut Appell Lox mgef UAW Reye S
abscteotce. mere umpeassuable tu tal Ae speci tin

. t
—_——, — |

 

acts op _arisinas that hed te weet Js
pre. vail Pe

‘ The bbhjuee maintains bat he wes
denied a duit trial a tiilatia of fac Dae Frocess

 

 

e . ¢ e
Ww; ULE Ly malig niheding Shoads hP—
"he

a uw 7 ; Lif

 

 

 

 

the. shi Diled to piirure te alleged trims.

 

nae: west the. fobct bs aatel, be youd ie reasonable dob

QA ell Unt TL debeseuhe poe sg fo he

Pet: ho bh a 5 ep w the alleged rcafon. ee

 

ear eta erred

 

Which the. bb. _aatalyy: 5 t stated au the. Stewed thd oe

al
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 22 of 50

 

thee MF 01..5 ALO. blhiad an he VY of hye Lute,
. Tbe Leb brepact fram fhe assaly st bad naaiey ___

Bi lo ee

shacells Qe Lye. hwadle of “Yo knte. dtufes €
athenity Laat nik dis hon repart Ube expo} ums

CoE di ot a

trial, 4 volta wtul Joe LE hy Lhe
shia

 

 

 

Tt Le eT EL haved!
ea fxr SP ae

aS. ie sethoead eceurted.

 

ctal fre. aD) Dard the. hak belonged to hice,

RET tad edad teed by

 

fs side _ The. wsttins laa sas frssid tal Ma $$$
fad hus packed. a tfere fhe A heges

 
   

 

TEM feck oct? nel ocean Bi da

 

 

wet Salou titre i the police awried »
staf

W/E

(Petite blood bid, S$ Qa) fhe handle of tho
Katife e ah analyst stated 2 kiv cells but-
placed it AID where in her reparke Rotuhe fu bh
Calhous shorts and pa, ps were testes dhe. frckel:
Where Mr Col house) stated! Ae platccd She. Kino Fe
nly Shouied pesules of bled atoll Dew Pre.
thd. Sh ‘tite ania Mn Call sur 1d Ha 2 fh2s pessible?

SPHIF-E

a The shte. Shoted, te He yeoey L pat Phe —_____

Ve tidiamer Kueeled le ae OL fiz eg LA § back

__ Igwal_ ekal hed hima! The medial Ghd ee
Ns feted He a ae hf wk bell it fhe tic Leon

 

 

 

AB
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 23 of 50

 

las sty ave unig Ot Apis atthe Aine of
She, crlleg ccf ehs =, a

cone fhe CXOLb ie

 

—__|steled fhe _uichim F. AM srshle at te pie 3

 

ahead abe blo andl noch Gh ths. Zhe Libaasy

| = eas IS 3 aatoft

De Lhe. elLeged Stabbrve aul SLcdliS. Fe i
Vick’ m yas.’ sf ble of be Acad, Sho hn pate cka !
far, De Lickin tS S 62 gad Avofhe Mr.

 

ts Spe aul “se.ighte [hala

teighed of aut Lio tf. Ni. Gale 4) bo “ez wil CAI S L1G6
Lal Calg b Lo tiukle £ nes Lypes st wlowsid!<

 

af Mio la Liat. ? Agar ths shh hah tha

 

 

 

bttcoe, Luwslad 4. the Lech ins bak _

 

 

 

 

whe he layed fee house Dre pmediia/ |
XQ powers S ated 22 A Fepant thy x he prvsade
a5! Brn an beck Lo Leant bec audive fo fhe
state < theory it trufd_, <Q m

Hares applied” tint _g afoul cl, thang Petion hike
ShiLL ag !

Gee Sa U.epally icnpas sible). What LA, i

 

 

 

 

 

edd, / é RLM tale p> ebook f th Shr descr hia

of Ne ActountTi Hho, Pe ttizwe po La _
also arate, Pea.sa,.! sthy. ft LS Jpuiteaton

 

 

 

 

the fee Py lulebchzas shoot! bo runkpche, J 5
dB ) He Lbbesnens Anil atteratty Beiled hey LY,
v f :
f—4e- ALL 122 fevsf be sed GAs Counse/ 42; home :

to ask for At ucts Oar 014 at § fori bot

 

Pace, Sa hb RCSL,

Dirac Lhe Sendtents. —Asacaicg ffre “ban sey
ask Ly, delay Sf, She oe ll Lith

a maotioa) jal sinitiacg Low a wes, 4 clu-e
Ae £2 Lt Aw KLEE. Snag kheck: SL Ler neo ashe

 

 

 

pe Ma, niche fe me L ustrire 2OLKNS 4, Mera Slaughter wis.
lous of Me Abbas chopes fan “ €. ac? \

<3

 
1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 24 of 50

 

V07
1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 25 of 50

 
Case 1:20-cv-02445-RDB Document 1° Filed 08/25/20 Page 26 of 50

66, 671-72 (8 Cir. 2001) (prejudice found because government provided DNA evidence on
the eve of the trial, preventing defense from evaluating and confronting evidence). The
following is some of the reasons why document should have been fully examined before trial
and objected to during trial.
1.) The report contained no statistics about the alleged skin cells. Armstead and Diggs state,.
no DNA evidence can be introduced without statistics, Diggs 213 Mad. App. 28 T-INC. pg. 26
line 16-18, T-CCH pg. 12 line 8-9 prosecution states, “It is inclusive perhaps if you do not
. provide the statistics.” |
2.) None of the items that were tested was not suitable for entry in the combined DNA Index
System (codis) database, but one item, the knife handle. How? This is one of the main elements
in the documents that should have been examined and challenged. The Petitioner own blood
on his hand and own shirt was not suitable for the (codis) database. This is a very questionable
fact, duc to the knife handle was in the hand of Mr. Calhoun, then in the pocket of Mr. Calhoun
after the alleged stabbing, then thrown in the wet snow after the officers arrived. Then was
. opened by detectives before arriving to the lab. What was purpose of opening the knife? Was
| the handle contaminated by the detectives? The knife handle was suitable for the combined
database. Mrs. Hayes state she did no serology report, but in her report state that the Petitioner
and the Victim DNA was on the handle of the knife. Were the victim skin cells on the handle
of the knife as well? None of the skin cells existed just was convenient to state that when
the state that the theory about the blood was supported. In light of this fact the only DNA

that was found in Mr. Calhoun’s pocket was Mr. Calhoun’s and the victim. This is very

crucial evidence that should been received by the defense on time giving them time to examine

the information properly. When that did not occur defense should have objected to the

Wi Page
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 27 of 50

statements the states attorney made in reference to this information. By not doing so the defense

attorney professional performance fell below the professional standard in which the
constitution guarantees. If this document was properly examined by the defense, there is a

very great chance that the Petitioner would have been acquitted or given a lesser 7
sentence.
3.) The lab report also state CS-001 sealed cardboard knife box containing: knife, (folding
blade and handle) blood was indicated on the blade of this item. Blade only; which was
inconclusive. But again when detectives opened the knife, did they contaminate the knife
handle or was the DNA transferred by Mr. Calhoun. |
4.) The only DNA on jeans, shorts and in the right pocket of Tremain Calhoun Jr. (co-
defendant) was Tremain Calhoun Jr. and the victim (Mr. Darren Bell). It was alleged by the
state that Eric Banks blood was on the handle of the knife, Then alleged by the lab analyst that
skin celis were on the handle of the knife. But none of the blood or skin cells of the Petitioner
(Eric Banks) was found in the pocket of Mr. Calhoun. The right pocket is where Mr. Calhoun
testified on the stand, that he places the knife there after the alleged stabbing. Then he ran in
the woods and to the vehicle. He got into the vehicle. When officers arrived he pulled the knife -
out of his pocket and threw it out the window into the wet snow. With all the friction, moving
and rubbing none of the Petitioners blood or skin cells was found in the pocket or on the jeans
of Mr. Calhoun. Also the handle was not tested for prints. This is an example of what type of
inconsistencies that the lab report holds. This is the report that was prepared by Mrs. Ashley
Hayes. She even testified contrary to her report and the states attorney’s report.
5.) Item S2-004 (tan pants — stains c) DNA from at least two individuals. But Eric Banks,

Erica Banks and Tremain Calhoun Jr. was excluded. Blood on the tan paints: eight stains only

2F|Page
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 28 of 50

two was tested. .With everyone excluded who did the DNA belong to and after that was
discovered why wasn’t the other samples tested? Not testing all samples is a denial of the

Petitioner due process.

6.) Item 53-005 (shorts DNA two individuals). Major contributor is Darren Bell (victim) and
Tremain Calhoun Jr. shorts had stains of just himself and the victim. By Petitioners trial
counsel, not objecting to this document their performance was deficient and this deficient
performance prejudiced Petitioner; because the jury used this lab report to convict the
Petitioner. If defense would have objected to the late report and examined it properly, the
Petitioner more than likely would have been acquitted or given a lesser sentence for accessary
after the fact.

D.) The PSI report was inaccurate and did not contain much about the Petitioner
background. Jobs, Originations, and schools do background reports because it reflects on a person
character. It shins a light on the possibility of whether a person could possibly commit such a crime
that they are being charged for. It helps the court listen a little closer to a defendant claim of
innocents. The mere fact that a person is charged and convicted of a crime does not constitute true
guilt, especially when evidence says otherwise. People are exonerated all the time. This is why
every element of the case that deals with evidence, understanding and character is very crucial.
They all has an accumulative effect on the whole trial. T-GAW pg. 19 line 17, pg. 20 line 11, 14,
25, pg. 27 line 1-18, pg. 28 line 6, 7, 8 pg. 29 line 20, pg. 31 line 17-18, T-JJH 321 line 10, 13,
15 (Defense attorney state) “you sent a lot of stuf but I didn’t look at it in detail.” He was speaking
of the document that the state sent. It was the Petitioners attorney duty to examine the documents

‘before trial.

/ YR Page
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 29 of 50

E.) Attorney failed to have the proper information that would negate the elements of old and
out dated offenses that was used during trial. The States Attorney and the Defense Attorney
argued over what was the charge of the alleged old offenses.

1.) T- GAW pg. 14 line 16-25 T-GAW pg. 15, 16, 17. The 1984 charge was theft not robbery.
2.) The 1995 charge, Petitioner was paroled in 1999 and the parole was up in 2003.

3.) This is the Petitioner third incarceration. The state claimed it was the Petitioner fourth
incarceration. During the Post-Conviction hearing the Petitioner presented a notarized letter of
incarceration with his photo that was prepared by case management at MCI-J. The letter stated that
this was the Petitioner third incarceration. The information about the outdated or incorrect charges
should have been fully investigated way before trial.

4) DUI and Paraphernalia charge was a fine. These are all things that the defense attorney
should have investigated especially when the Petitioner explained that the information was
incorrect, U.S. v. Russells 221 F. 3d 615, 621 -22 (4 Cir. 2000) counsel’s failure to confirm
status of 2 of defendant prior convictions after defendant informed counsel that the convictions
was invalid. Strickland v. Washington 466 U.S. 668, 88. U.S. vy. Valerio 676 F. 3d 237, 648-48
(1* Cir. 2012) Presumption of reasonable when counsel utilized different tactics than client
preferred.

Upon request the defendant’s counsel is entitied to a notice and a reasonable opportunity to attend
any presentence investigation interview. Courts have indicated that though presentence interview
are not a critical stage of trial at which the Sixth amendment right to counsel attaches, requests for |
the presence of counsel ai such interview should be honored. U.S. v. Tisdale, 952 F.2d 934, 940
(6" Cir. 1 992) (adopting rule requiri ng probation office to honor defendants counsel request

method of preserving fairness). Petitioner attorney made no request to attend even when client

BT|Page
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 30 of 50

asked attorney to be there. FRED R. CRIM. P. 32(f) Rule 32 (f (3) (a). The 2002 Amendment
to Rule 32 establish strict time tables for stating and resolving alleged factual inaccuracies in the
PSR (psi), the parties must make any objections to the PSR in writing after which probation officer
may meet with parties or conduct further investigation. Attorney failure to review, investigate and
object to documents and evidence denied the Petitioner due process. The PSI could have help
lessen the Petitioners sentence. Attorney failed to attend PSI meeting, examine PSI report and
request corrections before trial. The information about the outdated or incorrect charges should
have been fully investigated way before trial. All this information is very important because it
shows thing about the Petitioners character. Which in turn shed some light on the fact as to whether
a defendant could possibly commit such a crime. All elements of the Petitioners defense play a
major part of his case. Attorney failed object, or investigate fully the elements and documents that

surrounded his case. His poor performance denied the Petitioner his right to due process.

F.) Attorney failed to object to prosecution flagrant commits and unsupported statements.
T-INC pg. 26 line 16-18 Prosecutor stated, “you will also hear from the DNA examiner in this
case and they will tell you that that knife was analyzed and the blood of Eric Banks was on it. Not
support by Mrs. Hayes report. Also T-INC pg. 15 line 7. The court “if the only other evidence as
to the source of the only other evidence as to the source of the blood is “inconclusive” there is no
other conclusive identification”. T-INC pg. 16 line 13, T-INC pg. 16 line 22 “There is no one being
the source of that.” T-INC pg. 16 line 24 Prosecutor Mrs. Poma states, “Okay”.

2.) T-GAW pg. 272 line 21-23 Question to lab analyst Mrs. Hayes “Do you recall whether you

actually saw any blood on the handle?” Mrs. Hayes answered “I do not recall any blood on the
|

. Zo|Page
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 31 of 50

handle.” This does not support statements and allegations made by prosecution in opening, closing
and throughout the trial. Defense attorney made no objections.
3.) T-GAW pg. 26] when asked Mrs. Hayes in court did she do a serology test on the handle, she
stated, “no.” This does not support the statements the prosecution made to the jury. The defense
attorney made no objections to Mrs. Hayes report.
4.) T- INC pg. 15 line 7, pg. 16 line 13 line 22. The court ruled that inconclusive evidence about
the blade will not be brought into trial due to there is no source of identification. The prosecution
used improper methods to enter this evidence confusing the jury. T-INC pg. 37 line 9-16. “The
. defendant never really gave a direct explanation of why he is the major contributor on the blade of
the handle and Tremain Calhoun Jr. is not only the major contributor he is not only not a minor
contributor. An indirect way to connect Mr. Eric Banks with the blade. Defense attorney did not
object. The Petitioner gave an explanation as to how it may have gotten on there if it was on there.
It was either when the Petitioner tried to stop Mr. Calhoun from continuing to stab Mr. Bell
(victim) or it could have been placed on there by Mr. Calhoun from when he helped Mr. Banks up
and the blood was transferred on his hand. If it was on the knife. Drank v. Port Vondo, 553 F. 3d
230, 241 (2"4 Cir. 2009). “The court has consistently held that a conviction obtained by the
knowing use of perjured testimony is fundamentally unfair, must be set aside if there is any
reasonable likelihood that the false testimony could have affected the judgement of the jury. The
attorney never objected to any of the fragrant comments or unjust tactics by the States Attorney;
his performance was ineffective. These statements confused the jury, which is very crucial to the
trial. Defense attorney did not request or instruct the jury to disregard the prosecution actions or
moved for a mistrial, Vandegrift v. State 237 Md. 305, 206 A. 2d 250 (1965). The Prosecution

fragrant committees contaminated the jury and smeared the facts. This was a form of ineffective

4)| Page
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 32 of 50

" assistance of counsel. If wasn’t for lack of aitorney’s performance Petitioner may have been
acquitted or presented with a mistrial. Further this issue was not waived, Petitioner had no part
in preparing the appeal that was filed. And was not given any assistance with the writ of
certiorari. At the Post Conviction hearing the judge told the Petitioner that he had his
petition, transcript and all of his document and he know what is on there, he than instructed
the Petitioner to tell him something that he did not know. Instead of sticking to the Petition —

and any amendment. This was a form of a denial of a Post-Conviction hearing. It is the law

   

that at the Petitioner’s first Post-Conviction hearing eve

addressed. The issue of the fragrant committees made by _ the Prosecution: that the
Petitioner’s attorney failed to object should have been heard at the Post-Conviction hearing.

G.) Trial counsel failed to present to the jury previous interrogation questions and interview
reports of the State’s primary identification witness, Tremain Calhoun. In reference to the
interrogatory questions; issues were raised to the prosecution by the defense attorney in the form
of a letter, but not raised or presented in court. T-JMM pg. 128 line 15-20 Tremain Calhoun Jr.
admits to giving three different statements on Oct. 28, Nov. 18, and Nov. 22; all inconsistent as to
what occurred. Md. Rule 5-403 although relevant, evidence maybe excluded if its probative value
is substantially outweighed by the danger of unfair prejudice confusion of time. It shows Mr.
Calhoun Jr. creditability. Brown vy. state 281 Md. 241, 243-244 (1977) (quoting Luery v. State,
116 MD. 284 (1911)), We explained the reason behind the rule, as follows: “[T]he evidences of
an accomplice is universally received with caution and weighed and scrutinized with great care...
When such a one has as a motive the prospect of freedom, a milder sentence or the favor of the
officers who have him in charge, an innocent one may undoubtedly be made to suffer, if great

caution is not used. Hence, it would seem to be safer to require some corroboration. Decker v.

| PalPage
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 33 of 50

State, 408 Md. 631, 971 A. 2d 268 (2009) Parker v. Housing Auth.,129 Md. App. 482, 742 A. 2d
522 (1999). Not just the fact that Mr. Calhoun gave three different statement as to what occurred
the night of the incident; The statements should have been presented to the court and the jury. This
was a denial of due process. The same way a defendant has the right to confront his accuser he
should have the right view or hear the statements that was made.

H.) Attorney failed to object to statements allegedly made by petitioner or co-defendants;
after no Miranda Rights was even read or given to any of defendants. Michigan v. Tucker, 417
U.S. 433, 444 (1974) that Miranda warnings are prophylactic and are not themselves rights
protected by the constitution but are instead measures to insure that the right against compulsory
self-incrimination is protected. Dickerson v. Patane 542 U.S. 630, 637 (2004). Nowhere in the
transcript, the police report or in any discovery will you find any information or statements that
support that Miranda rights was read or given to defendants. Here is another issue’ Petitioner.
addressed in his petition. The law state that the Miranda rights should be read to a defendant at the
time of his or her arrest. This eliminate the issue of self-incrimination. This was not done; so this
was an issue that the Petitioner attorney should have raised. But, was told by the judge at Post
Conviction hearing to tell him something he did not know because he had the Petitioners
transcript and his petition. He said he knew what was in there. So the Petitioner took another
route as instructed by the judge. Petitioner felt this was a tactic that took advantage of his
lack of knowledge about a Post-Conviction proceeding. In all actuality the Petitioner was
denied a Post-Conviction. Attorney did not assist in making sure every issue.was heard.

I.) Attorney failed to object to DVD’S that was sent to a gentleman who was not attached or
related to the case. No Voir dire questions was asked of the jury as to whether anyone knew this

gentleman. During trial or before trial this issue was not discussed about the DVD’s being sent to

zy Page
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 34 of 50

the wrong address. The evidence was viewed by others who was not a police officer, a state’s
attorney, defense counsel or connected to the case in any form or fashion. The Petitioner gain
knowledge of this information from a report prepared by Det. Rattell. During the motion hearing,
the Petitioner trial counsel failed to present evidence from the investigation report (pg. 106, 107
and 108) to the trial court and explain how the evidence was seen by someone not connected to
the case.
INVESTIGATION REPORT PG. 106,107 AND 108

On January 30, 2013, I Det. Rattell received an anonymous phone call from someone who stated
they were friends of Tremain Calhoun mother. He wanted to know if Tremain was going to be
charged with the stabbing portion of the homicide. I Det. Rattell, explained I could not discuss
’ details of the case with him. The caller had nothing further to ask and he didn’t want to leave any
‘further information. 7

ON March 22, 2013, I Det. Rattell received a phone call from William Dupree, Mr. Dupree was
calling because his wife ordered something off of eBay and when the item came it contained
evidence from the Darren Bell Homicide. I Det. Rattell immediately drove to Mr. Dupree’s
residence located in Columbia, Maryland. Once there, I got further details regarding the incident.
Mr. Dupree stated on March 16, 2013, his wife brought a ring from Bellotesor’s Jewelry on eBay.
Yesterday March 21, 2013, Mr. Dupree responded to the post office to pick up the package. The
box was a priority mail flat rate shipping box and it seemed to be sealed. When he got home and
opened it he found a ring box and then numerous DVD’s Mr. Dupree was confused by the DVD’s
and put one in his computer to see what was on them. On the first DVD Mr. Dupree looked at were
crime scene photographs from the Darren Bell homicide. Because the pictures had labels on them,

he was able to track the case to Anne Arundel County and then to me Det. Rattell, in the homicide

zy|Page
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 35 of 50

unit. Looking at the DVD’s that contained pictures, interviews, surveillance, and face book search
warrants results. I Det. Rattell collected the evidence and took it back to the criminal investigation
_ division. I Det. Rattell called Ms. Poma the Assistant States Attorney to the case and explained the
situation to her. She was able to determine the DVD’s were part of a discovery package that she
had sent to one of the Defense Attorney's David Putzi. He clarified that he had received a package
from her, but the package, had already been opened and reséaled by the post office. The package
was missing all of the DVD’s that should have been included in the discovery. I was able to track
down the seller from eBay, Rick Buenrostro (650-368-5776). Mr. Buenrostro, explained he sent
the package out from his home in a priority mail flat rate shipping box. The box was stapled on
the two sides and filed with the ring and packing peanuts only. Mr. Buentostro denied having
knowledge of the DVD’s or the Bell homicide. Mr. Buentostro gave me the shipping confirmation
number and | was able to track the package from his home in Redwood City, California on March
21, 2013. The Petitioner’s attorney should have objected to this evidence being allowed in court. .
Also should have asked the jury several voir dire questions as to the jury knowing any of the men
not related to the case that was involved in the improper chain of custody or did they have any
family that work for the post office. This was ineffective assistance of counsel and a denial of the
petitioner due process right. The court of Appeals granted Washington’s cert. petition and ordered
a new trial on the ground “the trial court erred in admitting the videotape... without first requiring
an adequate foundation to support a finding that the matter in question is what the state claimed it
to be.” Washington v. State, 406 Ma. 642, 655-56, 961 A. 2d 1110, (2008). The requirements of
authentication or identification as a condition precedent to admissibility is satisfied by evidence
sufficient to support a finding that the matter in question is what its proponent claims.” A videotape

is considered a photograph for admissibility purposes. It is admissible in evidence and is subject

“esi Page
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 36 of 50

to the same general rules of admissibility as a photograph. Dept. of Safety v. Cole, 342 Md. 12,
20, 672 A. 2d 1115, 1119 (1996). Photograph manipulation, alteration and fabrication are nothing
new, nor are such changes unique to digital imaging, although it might be easier in this digital age.
By law the CD’s are admissible. But after being viewed by several people unrelated to the
case leaves the issue of Voir Dire questions open. Counsel failed to ask the jury voir dire question
concerning the CD’s nor did he object to the use of the CD’s during trial. The Sixth Amendment
provides that an individual accused of a crime has a trial by an impartial jury.

Remmer v. U.S. 227, 29 (1954) (presumption of prejudice applicable only if contact with
outside person relates to factual evidence not developed at trial).

- Mu’min v. Va., 500 U.S. 415, 431 (1991) voir dire enable court to select impartial jury and
assists counsel in exercise preempt challenge.

MPJI-Cri00-Relying on ‘information from any other source outside the courtroom,
including social media sources, is unfair because the parties do not have the opportunity to |
refute, explain or correct it, and the information may be inaccurate or missing. You must
base your decision only on the evidence that is presented in court. There was no way to know
if the jury knew the gentleman who viewed the cd’s containing the evidence for the case. To
assume that he knew no one in the court is a denial of the Petitioners due process right. The states
attorney nor the Petitioners attorney brought this issue to the Petitioners attention. This was a form
of ineffective counsel and a denial of due process.

J.) failed to raise very crucial facts cross examination or closing.

1.) Tremain Calhoun Jr. admitted to drinking a lot that day of the incident. He stated he had a buzz.
The victim who Mr. Tremain was drinking with drinking with blood alcohol level was .20 or above

during the autopsy. Mr. Darren Bell (victim) girlfriend stated his words sound slurred when he

BblPage
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 37 of 50

called her that morning. Tremain Calhoun Jr. actions that night doesn’t support his stand after the
fact in court. Petitioner stated Erica Banks words sounded slurred when she called. Tremain
Calhoun Jr. actions that night does not support his stand after the fact in court. He states that he
saw Erica pull a gun on the victim, but he stayed. They discussed plan at 7-11 and he stayed still.
He even went back to the scene a second time. Which leaves question to Tremain Calhoun Jr.
state of mind that day of the incident. No breathalyzer was taken.

A.) Drunkenness physiologically; the amount of alcohol in the brain determines the degree of
intoxication. Except in an autopsy, however a direct measurement of this quantity is not feasible.
Nevertheless, samples of blood, urine, saliva or breath can be taken and the alcohol levels could
be measured. Which none was taken at the scene and taken hours later at the detention center.
Using these measurements determine whether a person is intoxicated raises two technical problems
the accuracy of the measurement itself, and the extent of the correlation between concentration of
alcohol in the sample and the degree of intoxication. Even where the measured values are
reliable and accurate the substantial variability in tolerances for alcohol absorption rates
and clearance rates, both among individuals and within the same individual from one
situation to another complicates efforts to deduce the true extent of intoxication at time of
an arrest or accident. Commonwealth v. Gonzalez, 519 Pa. 116, 546 A. 2d 26 (1988), noted 62
Temple L. Rev. 757 (1989) (expert unable to extrapolate BAC (blood and alcohol content) earlier
time without knowing when last drink was consumed). It’s hard to know assume or agree as to
Tremain Calhoun Jr., or Erica Banks actions that night due to their intoxication and state of mind.
Detective Rattell admitted they did something different than regular protocol for crime scene and

evidence T-jjh pg. 263 line 3, line 17. The states witness and the other co-defendant’s state of mind

B7iPage
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 38 of 50

during the time of the alleged crime was very important. It shows that the possibility of the
statement being incorrect or their action
PROSECUTION MISCONDUCT
The prosecution’s duty in a criminal prosecution is to seek justice. Therefore, the prosecutor should
prosecute with earnestness and vigor, but may not use improper methods calculated to produce a
wrongful conviction.
Forensic Biology Report |

Lab report by Mrs. Ashley Hayes states on page #1 (CS-001) Sealed cardboard knife box
containing: knife, folding (blade and handle) blood was indicated on the blade of this item. (Only
the blade). Which, the Prosecution did not mention or read from in court. Prosecution went
straight to pg. #3, never presenting pg. #1. PG.#3 states item (CS-001) knife, folding handle, a
mixture of DNA from at least two individuals was obtained from the handle of this item. The
major component of this mixture matches the known DNA profile of Eric Banks. The minor
component is consistent with the known DNA profile of Darren Bell. The major component of
this mixture is suitable for the entry in the combined DNA index system.

1.) How is this possible with no blood on the handle?

2.) No serology test.

3.) No skin cell statistics
4,) Lab analyst testified she saw no blood on the handle
5.) Victim blood was on the handle after the lab analyst stated that there was no blood on the
handle
6) Why didn’t the Prosecution read from pg.#1 of the lab report, which illustrate this fact?

Not reading page #1 is a form of exculpatory evidence. Brady v. State

BgPage
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 39 of 50

7.) T-pg. #26 line 16-18 Prosecution go on to say “You will also hear from the DNA
examiner in the case and they will tell you that that knife was analyzed and the handle of
that knife had the blood of Eric Banks on it.” Mrs. Hayes or her report does not support
these statements. | |

8.) T-gaw — pg.272 line 21-23 question to lab tech Mrs. Ashley Hayes, “Do you recall
-whether you actually saw any blood on the handle of the knife? Mrs. Hayes answer, 4 do
not recall any blood on the handle.” .

9.) T-gaw pg. 261 line 6 Mrs. Hayes states, “Serology is the study of bodily fluids such as
blood, semen and saliva.” Mrs. Hayes was asked in court; did she perform a serology test

~ on the handle of the knife; she stated no. This does not support the allegations made by

the prosecutor. Whack v. State Aug. 21, 2013, 433 Md. 728.

   

424 F3d 213, 227 (2™ Cir. 2005) An improper remark by a prosecutor will j

a reversal by this court only if it causes the defendant substantial prejudice by so infecting the trial
with unfairness as to make the resulting conviction a denial of due process.

In reference to the blade

1.) T-Inc pg. 15 line 7 THE COURT
If the only other evidence as to the source of the blood is “inconclusive” there is no other
conclusive identification.

2.) T-Inc pg. 16 line 13 THE COURT
Rule 5-403 says, “Although relevant, evidence may be excluded if it’s probative valve is
substantially outweighed by the danger of unfair or prejudice, confusion of misleading
the jury or consideration of undue delay, waste of time or needless presentation of

cumulative evidence.” “In this case I am ruling that inconclusive evidence.”

—-B9lPage
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 40 of 50

3.) T-Inc. pg. 16 line 22 THE COURT

“There is no one as being the source of that.”

T-pg .16 line 24 Prosecutor (Mrs. Poma) states: “Okay”
If this is the ruling of the court the Prosecution made an error by still making unsupported
and mischaracterized allegations. Whack v. State Aug. 21,2013 433 Md. 728 Trial court
should have granted mistrial after prosecutor mischaracterized statistical significance of
DNA evidence in closing arguments, indicating that defendant’s DNA was on the armrest
of the victim’s vehicle rather than that the analysis indicated that defendant could not be
excluded as a contributor, as identity was central question for the jury.
MD. Rule 5-407 (a) In general when after an event measure are taken when if it effects at
the time of the event less likely to occurred, evidence of the subsequent measure is not
‘admissible to prove negligence or calpable conduct in connection with the event.
MD. Rule 5-103 Ruling on evidence (b) (c)
' °4,) T-Inc. pg. 15 line 7 pg. 16 line 13 pg.16 line 22

The court ruled that the inconclusive evidence about the blade would not be brought into

trial due to there is no source. The Prosecution used improper methods to enter this:

improper alleged evidence confusing the jury. Planting a seed within the jury minds.

5.) T-Inc pg. 37 line 9 -16 Prosecution states “The defendant never really gave a direct

 

explanation of why he is the major contributor on the blade of the handle and Tremain

' Calhoun is not only not the major contributor.” In aims of connecting MR. Banks to the
blade. Broom v. Mitchell, 441 F 3d 392, 412 (6" Cir. 2006) (prosecution’s improper
and flagrant comments constitute misconduct if they “so [infect] the resulting

conviction, a denial of due process.

yplPage
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 41 of 50

6.) During the trial, the prosecution conveniently stated that there were alleged skin cells as
evident. Even cohered the expert witness Mrs. Hayes to speak on skin cells. There is no
mention of skin cells in Mrs. Hayes lab report. Mrs. Hayes state, “There was DNA of two
individuals on the handle of the knife. The same handle that she said she did no serology
test on. Nevertheless, the Prosecution stated in court before the jury that Mr. Banks blood
was on the handle of the knife. Even though Mrs. Hayes state she found skin cells but,
placed this information nowhere in lab report. This report was submitted into evidence.
Mrs. Hayes also state there was the DNA of two individuals on the handle with no blood
and no serology test. So were the victim Mr. Bell skin cells allegedly on the handle as
well? Contradicting, unsupported and confusing to the jury. Digs also Armstead states no
DNA evidence can be used without statistics. LAB REPORT Ex:79. Lab Report was not
given to defense until 2 days before presented in court.

7.) T-CCH pg. 13 line 24 Diggs and Armstead which states DNA evidence can be without
statistics. He defenses didn’t have enough time to prepare a defense to this late
information. Brady y. State

8.) T-GAW pg. 15 line 20-21 The Prosecution used a PSI report for sentencing without the’
PSI investigator being present. PSI was also incorrect and lacks much information.
Inaccurate information about prior convictions, mother who was not diseased at the time -
of the trial, information of organizations such as the being the president of the Condo

Association and.etc.

yy|Page
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 42 of 50

THE PROSECUTION WAS IN ERROR FOR REQUESTING THAT THE LAB
GO OUTSIDE OF NORMAL PROTOCOL AND USE THIS REPORT FOR THE
ETITIONER TRIAL. THIS DENIED THE PETITIONER DUE PROCESS.

PETITIONER TRIAL, THIS DENIED THE PETITIONER Se

1.) T-CCH pg. 10 States Attorney states “States, (Ashely Hayes), explained to me what I
explained to counsel yesterday, which was that they had SOP’s about how they
handle this type of situation where there are certain numbers of alleles that it is not a
match but they can’t exclude the person either where they put in the report cannot be
excluded.”

2.) T-CCH pg. 11 line 21-25 “And that they, according to their SOP’s generally do not
give a statistic on it unless the —and I don’t want to misquote it.” “Tf the inclusion is
probative. then we provide statistics in the report.”

3.) T-CCH pg. 12 line 8-15 States Attorney, “it is inclusive is perhaps if you don’t
provide the statistics. “Now granted, I am just getting into all this understanding with
the statistics, but that is why I asked them whether they are able to do statistics and
they said we can.” Mrs. Hayes had to get approval from her supervisor.

4.) Black’s Law Define-Probative evidence in the law of evidence having the effect of

proof; tending to prove or actually proving. (2.) Testimony carrying quality of proof
and having fitness to induce conviction of truth, consisting of fact and'reason co-
ordinate factors. See relevant evidence.
Inclusive-Embraced; comprehended; comprehending the stated limits or extremes. It
is evident that Mrs. Hayes and her office felt that the report lacked the effect of proof
or carried quality proof yielding the truth. Because they didn’t give statistics which
is the normal protocol for evidence that merit statistics; they were asked to add

_ it to the report by the request of the state’s attorney. This same report was late

, yg|Page
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 43 of 50

inaccurate, cohered, and much unsupported as to the alleged blood and skin cells on
the handle of the knife. Which should have been objected to by Petitioner’s attorney
and not used by the prosecution. To request or to ask for something to be changed,
altered, or added against the normal protocol, is the same as cherry picking the
evidence. It is going outside of the standard of rules that was put in place
governing the process and examination of evidence at the Anne Arundel County
Lab.
8-605 Criminal Law — Counterfeiting of public documents. (a) A person may not
‘ counterfeit, cause to be counterfeited or willingly aid or assist in counterfeiting.
8-606 Criminal Law — Making false entries in public records and related crimes.
9-102 Criminal Law- Subornation of perjury (a) prohibited — a person may not
procure another to commit perjury as prohibited by § 9-101 of this subtitle.
9-302 Criminal Law- inducing false testimony (1) influence a victim or witness to
testify falsely or withhold testimony or (2) induce a victim or witness.
9-501 Criminal Law ~ false statements to law enforcement. (a) A person may not
make or cause to be made a statement, report or complaint that the person knows to
be false as a whole or in material part, to a law enforcement officer of the state.
The prosecution knew that Detective Rattell went outside of normal protocol in collecting evidence
from the crime scene and still used the lab report and other evidence for the petitioner’s trial. T-
GAW pg. 99 line 4 Defense attorney ask “Down here where it say investigative checklist, con
you read that to the jury?” She answered yes. It says “Investigative checklist, the property prepared
investigation report serves as a checklist for most criminal investigations. However, for homicide

investigations the crime scene check of list will be used to ensure the critical areas of the

y3|Page
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 44 of 50

investigation is not over looked.” Question-so the directive indicates that the check oft list will be
used. Answer —yes. Question-You did not use it in this case. Answer — I did not, no. T-GAW pg.
99. She goes on to say she went down to CID and met the Petitioner and his co-defendants. Getting
information from the defendants and then telling the lab as to what to test (cherry picking) is
unconstitutional. Det. Rattell left the crime scene unattended for one hour. The crime scene
should be secure until it is released by the Forensic Team. The Md. Rule is that if it appears
that the jury were actually misled or influenced of the accused by the remarks of the state’s
_ attorney there is enough grounds for a reversal. Wood v. State 192 Md. 643; Holbrook v. State
supra 8 Md. App. at 172, A. 2d 4 73 at 67-68. Also see shoemaker vy. State, supra; Kellum v.
State, 223 MD. 80, 162 A. 2d 473 (1960). The prosecution misconduct and fragrant comments
contaminated the jury and denied the Petitioner a fair trial. The Petitioner’s attorney did

not object to the fragrant comments or misconduct which was a denial of due process.

PROSECUTION MISCONDUCT DURING CLOSING

en ee oe

ARGUMENTS

The Prosecution’s duty in a criminal prosecution is to seek justice. Therefore, the Prosecutor
should prosecute with earnestness and vigor, but may not use improper methods calculated to
produce a wrongful conviction.
The Md. Rule is that if it appears that the jury were actually misled or influenced of the accused
by the remarks of the state’s atiorney there is enough grounds for a reversal. Wood v. State 192
_ Ma. 643; Holbrook v. State supra 8 Md. App. at 172, A. 2d 473 at 67-68. Also see shoemaker v.
State, supra; Kellum v. State, 223 MD. 80, 162 A. 2d 473 (1960).

1.) T-JJH pg. 23 line 12-13-14 Prosecution, “And he did that by stabbing him over and over

and over 21 times. While his knee was on his back holding him down, while Darren’s face

| wy Page
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 45 of 50

was on the ground turned to the side. The examiner report state that the wounds was
from back to front. Which does not support the states theory.

2.) There was no GSR on the Petitioner. Other two co-defendants had GSR on them.

3.) The victim had 9 cuts and 12 stab wounds of which was not done by Petitioner. (See
medical examiner report.) Some of the cuts was like scratches. But the Prosecutor stated
to the jury that it was 21 stab wounds. Mischaracterized evidence. Wounds that was

impossible for the Petitioner to. administer due to body weight and height.

4.) The medical examiner report states that you could not tell if the victim was stabbed while

standing or lying down. He also states that the victim was still mobile during the alleged ,

shooting and stabbing. This statement here clearly refutes the state’s theory.

5.) The medical examiner state the wounds was from back to front which make the position
the Prosecution said the body was in during the alleged stabbing would be legally
impossible. But the medical examiner report is consistent with what the Petitioner
stated on the stand as to what occurred.

6.) The position the Prosecution alleged the body was in during her closing statements, does
not account for the cuts on the victim back shoulder, and hand. None of the state’s
allegations were supported by the trial or any of the expert witnesses so by the
conclusion of the case at closing these allegations should have been repeated. Whelm.
v. State 326 A. 2d 707, 272 Md. 404, Cook v. State [no. 210 September T: orm, 1973]
Closing argument is exactly what the word implies; merely argument to persuade you
to think in the posture of whoever is talking to you based on the testimony in the
case... The only evidence that you hear comes from the witness in the case who testify

or through exhibits that are filed in the case as exhibits.” (Emphasis supplied). As a

“YJ Page
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 46 of 50

limitation upon the general scope of permissible closing argument this court in
Esterline v. State, 105 Md. 629, 66 A. 269 (1907), caution that counsel should not be
permitted by the court, over proper objections, to state comment upon facts not in
evidence or to state what he could have proven. Persistence in such course of conduct
mat furnish good grounds for a new trial.

7.) T-JSH pg. 26 line 10-13 Prosecution, “We know from the 7-11 video that they are not
fighting. Erica does not appear to be particularly drunk. Tremain testified that the victim
and Erica had words in the truck. Also the face book pages that was presented in court
show that they had some type of disagreement. To state that the video confirms Erica
was not intoxicated is to make an assumption. Something that could not be proven.
Erica and Tremain stated they had been driving all night. The video should not have
shown in court after the DVD’s was viewed by someone outside of the case. There is
no way to know if anyone in the jury knew these gentlemen or if the information was
placed on line after he viewed the evidence.

8.) The Prosecution was in error for vouching for Mr. Calhoun

T-Inc. pg 31 fine 22 “And a part of the plea agreement, Tremain has agreed that he will be
testifying truthfully in the trials of Eric and Erica.” This is a form of direct vouching for the witness.
United States v. Scheetz, 293 F.3d —United States v. Hayes, 322 F. 3d 792, 8009 (4 Cir. 2003)
United States v. Lewis, 10 F. 3d 1086 (ae Cir. 1993). Berger v. United States, 295 U.S. 78, 88,
79 L. Ed. 1314, 55S. CT. 629 (1 935). There was a great degree as to where comments could have
misled the jury. They were very isolated statements. The strength of proof of guilt towards the
Petitioner absent the inappropriate comments was very unsupported and the comments were made

by prosecution to direct the jury attention or persuade their thinking. Which are grounds for

yg Page
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 47 of 50

reversible error. Prosecution, Mr. Trainer as well as Deiective Rattell took several statements from

_Mr. Calhoun until they were convinced as what one to use. 9-50] Criminal Law — false statements

?

to law to law enforcement (a) a person may not make or cause to be made a statement, report or

complaint that the person knows to be false as a whole or in material part, to a law enforcement

officer of the state. The Md. Rule is that if it appears that the jury were actually misled or influenced
of the accused by the remarks of the state’s attorney there is enough grounds for a reversal. Wood
v. State 192 Md. 643; Holbrook v. State supra 8 Md. App. at 172, A. 2d 473 at 6 7-68. Also see
shoemaker y. State, supra; Kellum v. State, 223 MD. 80, 162 A. 2d 473 (1 960).

‘COURT ERROR |

1.) Sentence Enhancement- The judge stated during the sentencing in court that he was.
giving the Petitioner 2 extra points for the victim’s wounds. After the Petitioner was
already charged for the actual charge itself. T-jjh pg.295 sentence enhancement. T-gaw
pg 12-13 sentence enhancement. This isa form of double jeopardy.

2.) The court erred by allowing computer gerierated call records. The Prosecution used Mr.
Banks phone records to determine when he arrive on the scene of the crime also tried to
pin point the conversation between him and his daughter without using the phone towers.
T-gaw pg. 78 line 1-17, 22 “Prosecution is not a witness or expert so she could not
explain what a routed call is.” As she did on the record. The court allowed it. Md. Rule
5-802 Hearsay Rule-Computer generated call records. It was error for the trial court to
admit call records obtained from defendant’s phone service provider which connected his
cell phone with the victim phone in defendant’s criminal matter, because although they
did not constitute hearsay to the extent they were computer generated, the state did not

show the records were produce in order to qualify within that non hearsay category. In

“yplPage
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 48 of 50

The Petitioners case the conversation was allegedly between him and his daughter. Baker

_v. State 223 Md. App. 750, 117 A. 3d 676 2015.

3.) The court erred by allowing the testimony of Mr. Calhoun who statements were
inconsistent with the prior three accounts of what occurred that he stated to Prosecution,
Mr. Trainer and Det. Rattell. T-jjh pg. 134 line 24 “how many times Calhoun testifies.”
T- jjh pg. 136 line 24 speaks to Mr. Trainer, Det. Rattell and the Prosecution. Md. Rule 5-
801- Hearsay Exception- Prior inconsistent statements. The following statements
previously made by a witness who testifies at the trial or hearing and who is subject to
cross examination concerning the statement are not excluded by the hearsay rule, (a)

" statement that is inconsistent with the declarants if the statements was (1) given under
oath subject to the penalty of perjury at a trial, hearing or other proceedings (2) reduced
to writing and was signed by the declarant; (3) recorded in substantially vibration fashion
by stenographic or electronic means contemn poraneously with making of the statement.

4) The court erred by not asking the jury voir dire questions as to whether or not any of the
jury knew the gentleman who sent the ring pocket or the gentleman who allegedly
received the DVD’s containing evidence of the Petitioner’s case. To assume that no one

knew the two gentle is a denial of due process.

 

Conclusion
Even when no single aspect of the representation falls below the roinimum standards
required under the sixth Amendment, the‘cumulate effect of counsel’s entire performance
may still result in a denial of effective assistance of counsel. See, Cirincione v State, 119’
Ma. app..471 (1998); Bowers v. State, 320 Md. 41 6, 436 (1990). “The curnulate effect of

errors may deprive a Petitioner of the due process right to a fair trial” Ceja v. Stewart, 97

ygiPage
Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 49 of 50

 

E, 3./ [24é 1257 (qth Ltr. 199L) The ettect of

7
He. ofsre meationted! erro A Iw ant pal their:
; pepitowers Te. Btitinaer

 

 

Xt st Cae. Ago re 9 ate d. f Ws
J ne Wa

 

Loe with
a AE

 

 

 

 

 

Doe. 72 £27
ML. FT

Pit. Bax S¥2
Tessup, MD. 2022¢

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

YF | Pas

 
T/ f / LL. JA fo.

Case 1:20-cv-02445-RDB Document1 Filed 08/25/20 Page 50 of 50

GERTIFICATE_OF SERvyic &
LT HEREBY CERTIFY, Aat-oat Mis tt
fou of. Aug us £ 20620, Gp Lee dave) CoweecL.

FY
Co ey of. Lebhovers_ Wet ol Sf, __—_—___-—

 

Clerk of Los
iS. Datreit Les. Cocsot for Md,

Ere ealbel ft Diaus/ ‘ belt Piusia a.

 

 

 

ES O0 Pacnp mse Laat, gun ‘te JUD
Gere ea bolt M2. Ao 2o.

 

 

 

Ate
2OO of AL Lice

 

| Balbnvece, MD. 21db.2.

 

m1

ef. Baus Sn p Pre se-—_—
L

“b. « Hy a9 £37
_0,27~ 5

 

6. Boe SY?

aagetg)

sup, MD, Aaz7eVv
— oe J 7 ¢ - ov F

PPER

 

 

 

 

 

 

 

 

 
